DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 08/19/2019 have been fully considered.
The objections to claims 8 and 19 has been withdrawn in view of the amendment.
Regarding the rejections of claims 1 and 12 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20090161633A1) in view of Raju et al. (US20130036416A1) and Bandyopadhyay et al. (US20130182601A1), hereby after Bandy, Applicant’s arguments are persuasive. In particular, Raju discloses in para [0039] a remote device may become inaccessible such that communication between computing device 100 and remote device 302 is interrupted; a network configuration setting has changed that renders remote device 302 unreachable or unavailable; para [0043] shows after resetting the network connections, each computing device 100 reinitializes and/or reconfigures the network connections to remote device 302. Such a reconfiguration of the network connections to remote device 302 may result in computing devices 100 connecting to remote device 302 through a different network path. Raju fails to teach “when the information is not received from the first network node, transmitting and receiving the second data packets with the first network node through all of the plurality of end-to-end connections; wherein: the plurality of end-to-end connections are aggregated to form an aggregated end-to-end connection,” as in claim 1.
An update search shows Craft et al. (US20030167346A1) discloses in Fig 1 and para [0012] show the port aggregation switch 37 can combine plural network connections into a single aggregate interface that communicates with client 44; para [0021-0022] shows fast-path messages to be transmitted from the host 20 to the port aggregation switch 37. Craft fails to teach “when the information is not received from the first network node, transmitting and receiving the second data packets with the first network node through all of the plurality of end-to-end connections; wherein: the plurality of end-to-end connections are aggregated to form an aggregated end-to-end connection,” as in claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejections have been withdrawn. No better art exists to teach all of the claimed limitations as in independent claims 1 and 12. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Response to Arguments
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442